Murphy, P. J. (concurring).
The plaintiffs attempted to intervene in the foreclosure action brought by Sackman in Suffolk County. Judge Lazer found that they did not have standing to intervene. Hence, Judge Lazer inferentially found that the plaintiffs were not third-party beneficiaries of the "non-disturbance” agreement nor otherwise entitled to challenge the foreclosure action. As a result of that prior adverse determination on the issue of standing, the plaintiffs cannot be permitted to maintain this action as against Sackman. Even if plaintiffs presently had standing to sue, the judgment of foreclosure entered in Sackman’s favor and the lawful measures taken by Sackman in procuring that judgment could not be collaterally challenged in this proceeding.
In any event, the record indicates that the judgment in the foreclosure action was lawfully entered in accordance with and in enforcement of the following agreements between Sackman and the Parr interests, viz.: (1) the letter agreement, dated August 25, 1976, (2) the "non-disturbance” agreement, dated August 25, 1976, and (3) the stipulation, dated October *17420, 1976. The plaintiffs, in their corporate capacities, neither allege nor demonstrate any wrongdoing upon the part of Sackman in énforcing those three agreements in the foreclosure proceeding.
In the context of this action for declaratory judgment, this court should also explore the plaintiffs’ rights, if any, as contingent subrogees. If the plaintiffs are eventually forced to pay the construction lenders upon their bond, they will then become subrogated to the lenders’ rights to bring suit. (See, generally, 31 NY Jur, Insurance, § 1620.) The Court of Appeals has already sustained the viability of a contingent third-party claim based on subrogation (Krause v American Guar. & Liab. Ins. Co., 22 NY2d 147; see, also, Consolidated Edison Co. of N. Y. v Royal Ind. Co., 41 AD2d 37). Analogously, the plaintiffs should now be permitted to maintain this action for declaratory judgment as contingent subrogees.
The narrow issue presented is whether there is any merit to the plaintiffs’ claim based upon contingent subrogation. As contingent subrogees, the plaintiffs may, for example, have a cause of action against Parr Meadows Racing Association, Inc. (a nonparty herein) for defaulting upon the building loan mortgage note. However, the plaintiffs do not show that the lenders, the contingent subrogors, have any direct claim for relief against Sackman. The plaintiffs, having the same rights as their subrogors, would thus have no cause of actions against Sackman. (57 NY Jur, Subrogation, § 26.)
Since there is no justiciable controversy on any level between the plaintiffs and Sackman, the complaint as against Sackman should be dismissed.
Lane, Markewich and Lynch, JJ., concur with Kupferman, J.; Murphy, P. J., concurs in a separate opinion in which Kupferman and Markewich, JJ., also concur.
Order, Supreme Court, New York County, entered on February 14, 1978, reversed, on the law, appellant’s motion granted, the complaint dismissed and the action severed as to defendant-appellant. Defendant-appellant shall recover of plaintiffs-respondents $75 costs and disbursements of the appeal.
The appeal from the order entered on March 31, 1978, to the extent it granted plaintiffs’ motion to amend the original decision, is dismissed as moot and, to the extent it denied defendant-appellant’s cross motion for leave to reargue, is *175dismissed as nonappealable, without costs and without disbursements.